DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kurt et al. (WO 2014/172350, hereinafter “Kurt”).
In regard to claim 1, Kurt discloses a sleeve film that includes two skin layers (pg. 18 lines 20-22). The film comprises at least one inner layer between the first and second skin layers (abstract). The film can be stretched to a stretched state, pulled over an article, and then the film fits tightly around the article due to its inherent restorative force (pg. 1 lines 16-24). The applicant does not define the shrink film to be a heat shrink film, thus the examiner considers the sleeve of Kurt to be a shrink film given the “broadest reasonable interpretation” of shrink film.

The at least one core layer comprises 75 wt% to 100 wt% of the ethylene/alpha olefin interpolymer. The ethylene/alpha-olefin copolymer has a density of 0.900 g/cc to 0.91 g/cc, a melt index of from 0.5g/10 min to 1.5 g/10 min, and a Mw/MN from 2.0 to 3.0 (pg. 18 lines 5-15). The CDC is in the range from 85 to 130 (pg. 12 lines 30-32).
The second skin layer comprises a polymeric material selected from ethylene/alpha-olefin copolymer, a low density polyethylene, a medium density polyethylene, a polyolefin plastomer, an ethylene vinyl acetate copolymer with less than 5 wt% vinyl actetate, and combinations thereof (col. 18 lines 27-30). The ethylene/alpha-olefin copolymer has a density of 0.900 g/cc to 0.91 g/cc, a melt index of from 0.5g/10 min to 1.5 g/10 min, and a Mw/MN from 2.0 to 3.0 (pg. 18 lines 5-15). The CDC is in the range from 85 to 130 (pg. 12 lines 30-32). The second skin layer comprises 25 to 60 wt% based on the total polymer weight (pg. 36 layer no. 6).
The wt% amount of the ethylene/alpha-olefin interpolymer composition present in the first skin layer is different from the wt% amount of the ethylene/alpha-olefin interpolymer composition present in the core layer, and the wt% amount of the ethylene/alpha-olefin interpolymer composition present in the second skin layer is different from the wt% amount of the ethylene/alpha-olefin interpolymer composition present in the core layer (pg. 36). 

In regard to claim 2, Kurt discloses that the ethylene/alpha-olefin interpolymer has a vinyl unsaturation of less than 0.15 vinyls per 1000 carbon atoms and a ZSVR from 2.0 to 4.0 (pg. 18).
In regard to claim 3, Kurt discloses that the I10/I2 is from 7.5 to 8.5 (pg. 18).
In regard to claims 4-5, Kurt discloses that each skin layer has a thickness that is from 5% to 15% of the overall thickness of the stretch-sleeve film (pg. 21 lines 21-22). Thus, the core layer would range in thickness from 95-85 % of the overall thickness of the stretch sleeve film. 
In regard to claim 6, Kurt discloses that the overall thickness of the stretch-sleeve film is 50 microns (pg. 21 lines 23-25).
In regard to claims 7-8, Kurt is silent with regard to the film exhibiting a CD shrinkage higher than 6% at 1200C, according to ASTM D2732. Kurt discloses a multilayer film that includes the same materials and weight percentage of materials in the skin layers and the core layer of the applicant’s claimed multilayer film. Thus, it would be inherent that the multilayer film of Kurt would exhibit a CD shrinkage higher than 6% at 1200C, according to ASTM D2732. Products of identical structure and composition cannot have mutually exclusive properties.  The burden is on the Applicants to prove otherwise.  
In regard to claim 9, Kurt discloses that the film further comprises one or more additives selected from anti-block agents, processing aids, slip agents, colors or pigments, and fillers (pg. 34-39).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN SUZANNE HOCK whose telephone number is (571)270-3450.  The examiner can normally be reached on Monday-Thursday 8:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ELLEN S HOCK/Primary Examiner, Art Unit 1782